DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck (US 2015/0184966).
Regarding claims 1, 15 and 16,  Beck discloses A slide cover plate for a slide of a pistol comprising: a primary slide cover plate 108C, wherein the primary slide cover plate is configured to be inserted into a complementary slide cover plate uptake formed on the slide, and/or is configured to support at least one firing pin device (Fig. 12e); and
a sealing cover plate (as seen in Fig. 12a-12d) portion coupled with and movable relative to the primary slide cover plate, wherein the sealing cover plate portion can move between an open position (diassembled ) and a closed position (assembled), such that the sealing cover plate portion covers the slide when in its closed position (Par. 0040 Fig. 12e).  
Regarding claim 2, Beck further discloses wherein when the sealing cover plate portion is in its closed position, the sealing cover plate portion closes a rear side of the slide to an outside of the pistol (Fig. 12e).
Regarding claim 3, Beck further comprising at least one snap mechanism formed on the primary slide cover plate and/or the sealing cover plate portion, where the snap mechanism is configured to reversibly retain the sealing cover plate portion in its open position and/or in its closed position (Par. 0040)

Claim(s) 1-2, 9-12, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al (US 2013/0000173) [hereinafter Green].
Regarding claim 1, 15 and 16,  Green discloses A slide cover plate for a slide of a pistol comprising: a primary slide cover plate 102, wherein the primary slide cover plate is configured to be inserted into a complementary slide cover plate uptake formed on the slide, and/or is configured to support at least one firing pin device (Clearly seen in Fig. 6 and 7); and
a sealing cover plate 104 portion coupled with and movable relative to the primary slide cover plate, wherein the sealing cover plate portion can move between an open position (Fig. 6 and 7) and a closed position, such that the sealing cover plate portion covers the slide when in its closed position (Fig. 9).  Applicant should note that the thumb plate can be reasonably and broadly construed as a sealing plate sense when moved to a closed positions it seals gabs as seen in Fig. 9 or 21. 
Regarding claim 2, Green further discloses wherein when the sealing cover plate portion is in its closed position, the sealing cover plate portion closes a rear side of the slide to an outside of the pistol (As seen in Fig. 9 or 21).
Regarding claim 9, Green further discloses wherein the sealing cover plate portion is coupled to the primary slide cover plate in such a way as to be rotatable or pivotable about a pivot axis (Fig. 6-9).
Regarding claim 10, Green further discloses wherein the pivot axis extends in a direction normal to a barrel direction of the pistol (Fig. 6-9).
Regarding claim 11, Green further discloses wherein the sealing cover plate portion is displaceable on, and/or at least partially within, the primary slide cover plate (Fig. 6-9).
Regarding claim  12, Green further discloses  comprising at least one interacting pair of guides formed on, or at least partially within, the sealing cover plate portion or the primary slide cover plate; wherein the interacting pair of guides includes at least one guiding notch and a corresponding guiding protrusion that guide a displacement of the sealing cover plate portion (Fig. 6-9).
Claim(s) 1 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gale et al (US 2014/0298703) [hereinafter Gale].
Regarding claims 1, 15 and 16,  Gale discloses A slide cover plate for a slide of a pistol comprising: a primary slide cover plate 100, wherein the primary slide cover plate is configured to be inserted into a complementary slide cover plate uptake formed on the slide, and/or is configured to support at least one firing pin device (Fig. 18); and
a sealing cover plate 150 (Fig. 18) portion coupled with and movable relative to the primary slide cover plate, wherein the sealing cover plate portion can move between an open position (diassembled ) and a closed position (assembled), such that the sealing cover plate portion covers the slide when in its closed position (Fig. 18, 19 and 23).  
Regarding claims 13, Gale further disclose swherein the primary slide cover plate and/or the sealing cover plate portion include one or more protrusions that project laterally from at least one side of the slide (Fig. 18 and 23).
Regarding claim 14, Gale further discloses, wherein at least one of the primary slide cover plate, the sealing cover plate portion, and a protrusion that projects laterally from at least one side of the slide include surface structuring on an outer surface thereof (Fig. 23).
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641